DETAILED ACTION
	The following is a response to the amendment filed 4/8/2022 which has been entered.
Response to Amendment
	Claims 1-20 are pending in the application.
	-The claim objections have been withdrawn due to applicant amending claims 11 and 19 accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claim 9 accordingly.
	-The 103 rejections have been withdrawn due to applicant amending claims 1, 13 and 18 with limitations not disclosed by the prior art of record used in the rejections (as combined in the rejections at least).
Response to Arguments
Applicant's arguments filed pertaining to the prior art not disclosing auxiliary power units have been fully considered but they are not persuasive. The APU recitations (except for claim 12) are recited in the preamble of the claims. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (MPEP 2111.02).


Claim Objections
Claim 12 is objected to because of the following informalities:  
-In line 5, the first occurrence of the term “the” should be deleted (prior to the deleted recitations as amended).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plante et al 20180172012 (as previously cited).  As to claim 13, Plante discloses a gas turbine auxiliary power unit (see preamble information above) of an aircraft, comprising a core gas flow path ([0017]) defined by, in serial flow communication, an air inlet for receiving ambient air (13), a first engine compressor (12a, [0016], lines 5-11 describes that line 24 from which 12a is mounted is outside the engine core, however it is still part of the flow path), a second engine compressor (14a), a combustor (15) and a turbine (12, 14b), the second engine compressor (14a) and the turbine (12b, 14b) being rotatable about an engine axis (CL), the first engine compressor configured to be driven by the turbine ([0017], lines 11-14), a rotation axis of the first engine compressor being non-parallel to the engine axis (at least as shown in Figure 2).

As to claim 16, comprising a gear train (22) connecting the first engine compressor (12a) to the turbine (12b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plante et al in view of Kuziak, Jr. et al 4206596.  As to claim 14, Plante discloses a gear train (22) connecting the turbine (12b) to the first engine compressor (12a), but doesn’t explicitly describe the gear train as a differential gear train.
Kuziak discloses a gas turbine of an aircraft and teaches that it is well known in the art to provide a differential (60) connecting a turbine (50) to a compressor (40).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gear train (22) in Plante into a differential gear train as taught by Kuziak to maintain optimal, aerodynamically improved incidence angles of gas flow across the turbine blades during part and full load operations.

As to claim 15, Plante discloses a core air flow path directing air from the first compressor (12a) to the second compressor (14a), the core air flow path including a flow reversing section ([0019]-[0020]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plante et al in view of Moniz et al 20080148881 (as previously cited).  Plante discloses a gas turbine having a first compressor, but doesn’t describe an electrical generator connected to the compressor as recited.
Moniz discloses a gas turbine auxiliary power unit (combination of 13, 100, 102, 104) of an aircraft, comprising a core gas flow path defined by ([0014], lines 1-8), in serial flow communication, an air inlet for receiving ambient air (via 28), a first engine compressor (22), a second engine compressor (14), a combustor (16) and a turbine (18, 20), the second engine compressor (14) and the turbine (18) being rotatable about an engine axis (11) and the first engine compressor (22) configured to be driven by the turbine (20). Moniz teaches that it is well known in the art to provide an electrical generator (120) connected to the first compressor (22).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Plante with an electrical generator driven by the compressor as taught by Moniz to provide additional power output during higher torque output operations as needed.

Claims 1-6, 10 and 12, 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniz et al 20080148881 in view of Plante.  As to claim 1, Moniz discloses an auxiliary power unit (combination of 13, 100, 102, 104) of an aircraft, comprising: a core gas flow path defined by ([0014], lines 1-8), in serial flow communication, an air inlet for receiving ambient air (via 28), a boost compressor (22), a high pressure compressor (14), a combustor (16) and a turbine (18, 20), the turbine and the high pressure compressor rotatable about an engine axis (11); a first shaft (112 or 122) extending non-parallel to the engine axis; and a second shaft (112 or 122) operatively connecting the turbine (18, 20) to a load (110, 120), the second shaft extending non-parallel to the engine axis. However, Moniz doesn’t disclose the first shaft operatively connecting the turbine to the boost compressor.
Plante discloses a gas turbine auxiliary power unit of an aircraft, comprising a core gas flow path ([0017]) defined by, in serial flow communication, an air inlet for receiving ambient air (13), a first engine compressor (12a, [0016], lines 5-11 describes that line 24 from which 12a is mounted is outside the engine core, however it is still part of the flow path), a second engine compressor (14a), a combustor (15) and a turbine (12, 14b), the second engine compressor (14a) and the turbine (12b, 14b) being rotatable about an engine axis (CL), the first engine compressor configured to be driven by the turbine ([0017], lines 11-14) on a first shaft (12d) extending non-parallel to the engine axis (at least as shown in Figure 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify position of the compressor (22) to the non-parallel shaft (122) in Moniz as shown in view of Plante to minimize heat transfer from the gases flowing through the core to reduce heat damage wear which reduces maintenance cost.

As to claim 2, Moniz in view of Plante discloses wherein: the first shaft (112 or 122 in Moniz and 12d in Plante) operatively connects the turbine to the boost compressor via a gear train (Plante shows a gear train 22 connecting turbine 12b to compressor 12a) and a third shaft connected to the turbine (Moniz shows a shaft 32 or 42 connected to turbine 18 or 20); and the second shaft is operatively connected to the turbine via the gear train (Moniz shows shafts 112 or 122 operatively connected to turbine 18 or 20 via gear train 234, 236).

As to claim 3, Moniz discloses wherein the first shaft is oriented at a first non-zero angle to the engine axis, the first non-zero angle being equal to or smaller than 90 degrees (shows 112, 122 at 90 degree to axis).

As to claim 4, Moniz discloses wherein the second shaft is oriented at a second non-zero angle to the engine axis, the second non-zero angle being equal to or smaller than 90 degrees (shows 112, 122 at 90 degree to axis).

As to claim 5, Moniz discloses wherein the first shaft is substantially perpendicular to the engine axis (shows 112, 122 at 90 degree to axis).

As to claim 6, Moniz discloses wherein the second shaft is substantially perpendicular to the engine axis (shows 112, 122 at 90 degree to axis).

As to claim 10, Moniz discloses wherein the load includes at least one of. a load compressor, and a generator (110, 120).

As to claim 12, Moniz in view of Plante discloses wherein: the turbine is a power turbine (Moniz  20), the APU (combination of 13, 100, 102, 104) includes a high pressure turbine (Moniz 18), in serial flow communication with the combustor (Moniz 16), the high pressure turbine (Moniz 18), and the power turbine (Moniz 20) are part of the core gas flow path ([0014], lines 1-8), and the core gas flow path includes a flow section fluidly disposed between the boost compressor (Moniz 22) and the high pressure compressor (Moniz 14). However, Moniz doesn’t disclose the flow section being a reversing section as recited.
Plante discloses a gas turbine auxiliary power unit of an aircraft, comprising a core gas flow path ([0017]) defined by, in serial flow communication, an air inlet for receiving ambient air (13), a first engine compressor (12a, [0016], lines 5-11 describes that line 24 from which 12a is mounted is outside the engine core, however it is still part of the flow path), a second engine compressor (14a), a combustor (15) and a turbine (12, 14b), the second engine compressor (14a) and the turbine (12b, 14b) being rotatable about an engine axis (CL). Plante shows that it is well known in the art to have the core gas flow path include a flow reversing section ([0019], lines 15-19 and [0020]) fluidly disposed between (via 13 to 24 to 17) the compressor (12a) and the high pressure compressor (14a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Moniz with a reversing flow path as recited in view of Plante to increase pressure ratios to allow for higher power to weight ratios, better engine fuel consumption and lower turbine inlet temperature for a given power.

As to claim 13, Moniz discloses a gas turbine auxiliary power unit (combination of 13, 100, 102, 104) of an aircraft, comprising a core gas flow path ([0014], lines 1-8) defined by, in serial flow communication, an air inlet for receiving ambient air (via 28), a first engine compressor (22), a second engine compressor (14), a combustor (16) and a turbine (18, 20), the second engine compressor (14) and the turbine (18, 20) being rotatable about an engine axis (11), the first engine compressor configured to be driven by the turbine ([0013], lines 13-16), but Moniz doesn’t disclose a rotation axis of the first engine compressor being non-parallel to the engine axis.
Plante discloses a gas turbine of an aircraft, comprising a core gas flow path ([0017]) defined by, in serial flow communication, an air inlet for receiving ambient air (13), a first engine compressor (12a, [0016], lines 5-11 describes that line 24 from which 12a is mounted is outside the engine core, however it is still part of the flow path), a second engine compressor (14a), a combustor (15) and a turbine (12, 14b), the second engine compressor (14a) and the turbine (12b, 14b) being rotatable about an engine axis (CL), the first engine compressor configured to be driven by the turbine ([0017], lines 11-14), a rotation axis of the first engine compressor being non-parallel to the engine axis (at least as shown in Figure 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify position of the compressor (22) to the non-parallel axis (122) in Moniz as shown in view of Plante to minimize heat transfer from the gases flowing through the core to reduce heat damage wear which reduces maintenance cost.

As to claim 16, Moniz in view of Plante discloses a gear train (Plante 22) connecting the first engine compressor (Plante 12a) to the turbine (Plante 12b).

As to claim 17, Moniz discloses an electrical generator (120) connected to the first engine compressor (22).

As to claim 18, Moniz discloses a method of operating an auxiliary power unit (see reference above in rejection of claims 1 and 13) of an aircraft, comprising: generating exhaust gases in a combustor (16) of a gas turbine engine to drive a turbine (18, 20) about an engine axis (11); rotating a first shaft non-parallel (122) to the engine axis using power from the turbine; and rotating a second shaft non-parallel (112) to the engine axis using power from the turbine and using the second shaft to drive a load (110). However, Moniz doesn’t disclose using the first shaft to drive a compressor disposed in a core gas path of the gas turbine engine.
Plante discloses a gas turbine auxiliary power unit of an aircraft, comprising a core gas flow path ([0017]) defined by, in serial flow communication, an air inlet for receiving ambient air (13), a first engine compressor (12a, [0016], lines 5-11 describes that line 24 from which 12a is mounted is outside the engine core, however it is still part of the flow path), a second engine compressor (14a), a combustor (15) and a turbine (12, 14b), the second engine compressor (14a) and the turbine (12b, 14b) being rotatable about an engine axis (CL), the first engine compressor configured to be driven by the turbine ([0017], lines 11-14) on a first shaft (12d) extending non-parallel to the engine axis (at least as shown in Figure 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify position of the compressor (22) to the non-parallel shaft (122) in Moniz as shown in view of Plante to minimize heat transfer from the gases flowing through the core to reduce heat damage wear which reduces maintenance cost.

Claims 7-9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniz in view of Plante as applied to claims 1, 2 and 13 above, and further in view of Kuziak.  As to claim 7, Moniz in view of Plante discloses a gear train (Moniz 134, 136 and Plante 22), but doesn’t explicitly describe the gear train as a differential gear train. As to claim 9, Moniz in view of Plante discloses a gear train (Moniz 134, 136 and Plante 22) and the third shaft (42) connected to a bevel gear train (Moniz 134, 136 and Plante 22), but doesn’t explicitly describe the gear train as a differential gear train. As to claim 14, Moniz in view of Plante discloses a gear train (Plante 22) connecting the turbine (Plante 12b) to the first engine compressor (Plante 12a), but doesn’t explicitly describe the gear train as a differential gear train.
Kuziak discloses a gas turbine of an aircraft and teaches that it is well known in the art to provide a differential (60) connecting a turbine (50) to a compressor (40).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gear train in Moniz in view of Plante into a differential gear train as taught by Kuziak to maintain optimal, aerodynamically improved incidence angles of gas flow across the turbine blades during part and full load operations.

As to claim 8, Moniz in view of Plante and further in view of Kuziak discloses wherein the differential gear train includes a bevel gear (bevel gears 134, 136 as shown in Moniz and 22 in Plante).

As to claim 15, Moniz in view of Plante discloses a core air flow path directing air from the first compressor (Plante 12a) to the second compressor (Plante 14a), the core air flow path including a flow reversing section (Plante [0019]-[0020]).
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniz in view of Plante as applied to claim 18 above, and further in view of Mackin 20180266329 (as previously cited).  As to claim 19, Moniz in view of Plante discloses driving a load compressor (Moniz 22 and Plante 12a), but doesn’t disclose the compressor supplying air to a pneumatic system of the aircraft.
Mackin discloses a method of operating an auxiliary power unit, comprising: generating exhaust gases in a combustor (26) of a gas turbine engine to drive a turbine (32, 34) about an engine axis (dot line); rotating a first shaft (52 or 62) non-parallel to the engine axis using power from the turbine; and rotating a second shaft (52 or 62) non-parallel to the engine axis using power from the turbine and using the second shaft to drive a load (12, 14). Mackin teaches that it is well known in the art to drive a load compressor (50, [0016]) to supply air to a pneumatic system of an aircraft.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to operate the compressor of Moniz in view of Plante for supplying air to a pneumatic system as taught by Mackin to provide additional power output during higher torque output operations as needed.

As to claim 20, Moniz in view of Plante discloses wherein the driving the load includes driving an electric generator (Moniz: 110, 120) to power an electrical system of the aircraft.



Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(in combination with claims 1, 2 and 11)………..a portion of the core gas flow path downstream of the combustor and extending between the gear train and boost compressor and in combination with the limitations as written in claim 11.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Chandler 20190368370 (Figures 1-4) and Razak et al 20180149115 (Figure 4) both disclose a first and second non-parallel shafts driven by turbines that drive compressors.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (in particular the air inlet recitations to claims 1 and 13 and the compressor defined/disposed in the core gas path recitations in claims 1, 13 and 18).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        May 12, 2022